DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                     Claim Rejections - 35 USC §112                                        
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39, 2-3, 5-7, 9-12, 14, 16, 18-20, 22-26, 31, 36-40 and 42-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 39 recites “the second flow of air” in line 11. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a second flow of air --.
Claim 14 recites the limitation “a flow of water" in line 20 is same or different than “a flow of water” in line 9 of claim 39. For examination purposes, it is considered as same and the limitation is being considered as -- “the flow of water” --.

Claim 36 depends on the cancelled claim 1 renders the claim indefinite.
Claims 49-50 recite the term “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following this term is part of the claimed invention.
                                                                                                          
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 2, 9-11, 14, 16, 18-20, 22-26, 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (EP2719956, see attached translation) in view of 
Ellis et al. (US 2009/0229286).
In regards to claim 39, Roth discloses a system (energy system 1, Figs. 3-5) for providing air conditioning to a living space (room 17) and heating potable water (water in tank 3), the system comprising: a heat pump circuit (closed loop heat pump 2 refrigeration circuit 8), and a water circuit (a heat transfer medium circuit 14), the heat pump circuit (2/8) comprising a compressor (9) for circulating a refrigerant around the heat pump circuit (8), a first condenser (7), a second condenser (11), and 
           an evaporator (13), the evaporator (13) adapted to receive a first flow of air (exhaust air Ab; Fig.  5) from an air inlet (inlet at air flow F; Fig. 5) to transfer heat from the first flow of air (Ab) to the refrigerant, the first condenser (7) adapted to receive a flow of water (via pump 15) to transfer heat from the refrigerant to the water (refer to par. 27), the second condenser (11) adapted to receive the second flow of air (heated 6 or cooled 5 secondary air) to transfer heat from the refrigerant to the second flow of air (6/5), and an air outlet (outlet after passing evaporator 13) to provide the first flow of air (Ab) from the evaporator (13) to the living space (17), (refer to par. 28), 
           wherein the heat pump circuit (8) comprises: a first heat exchanger configurable as the evaporator (13) or the second condenser (11), a second heat exchanger configurable as the second condenser (11) or the evaporator (13), and a valve (10) for selecting the direction of flow of refrigerant in the heat pump circuit (8) through the first (13/11) and second (11/13) heat exchangers (as can be seen in Figs. 3-4; par. 30), and wherein the first condenser (7) is located within the heat pump circuit (8) between the compressor (9) and the valve (10), the water circuit (14) comprising: 
          a water tank (3) and a pump (15) for pumping water from the tank (3) and through the first condenser (7) to be returned to the tank (3), and a water circuit heat exchanger (16) for receiving the water from the water circuit and the first flow of air (Ab) to transfer heat between the water and the first flow of air (as can be seen in Fig. 5),-9- 4891-5589-0182Atty. Dkt. No. 103034-0183wherein the water circuit (14) is arranged such that: the water circuit heat exchanger (16) and the evaporator (13), or a first heat exchanger of the heat pump circuit (8), are arranged in the first flow of air in series (as can be seen in Fig. 5), and the water circuit heat exchanger (16) is a passive heat exchanger, positioned in the first flow of air (Ab) upstream of the evaporator (as can be seen in Fig. 5), or a first heat exchanger of the heat pump circuit (8).
        Roth does not explicitly disclose the water circuit heat exchanger for receiving the water from the water circuit and the first flow of air to transfer heat between the water and the first flow of air.
          Ellis teaches a water-cooled air conditioning (10, Figs. 1-2) wherein a water circuit heat exchanger (52) for receiving the water from the water circuit (32) and the first flow of air (corresponding to Air in the arrow at an air inlet 40) to transfer heat between the water and the first flow of air (as can be seen in Figs. 1-2).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the heated air from a solar thermal collection system to be provided the first flow of air as taught by Ellis in order to maintain the target supply air temperature setting (refer to par. 27 of Ellis).
In regards to claim 2, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Roth discloses wherein the first flow of air (Ab) is a heated flow of air (exhaust air extracted from a room since exhaust air is used as a heat source; pars. 34 and 23).  
In regards to claim 9, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Roth discloses wherein the second flow of air (heated 6 or cooled 5 secondary air) is an ambient flow of air (refer to par. 15).  
In regards to claim 10, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Roth discloses comprising a fan (a secondary air fan) for driving the second flow of air (6/5) through the second condenser (11), (refer to par. 28).  
In regards to claim 11, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Roth discloses wherein the second flow of air (5/6) is vented to ambient after passing through the second condenser (11), (refer to pars. 13 and 15).  
In regards to claim 14, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Roth discloses wherein with the valve (10) in a first position (during cooling mode; as can be seen in Figs. 2 and 4-5): the first heat exchanger configured as the evaporator (13) to receive the first flow of air (Ab) and transfer heat from the first flow of air (Ab) to the refrigerant, and the second heat exchanger configured as the second condenser (11) to receive the second flow of air (5/6) to transfer heat from the refrigerant to the air, and 
with the valve (10) in a second position (during heating mode; as can be seen in Figs. 1, 3 and 5): the first heat exchanger configured as the second condenser (11) to receive the first flow of air (5/6) and transfer heat from the refrigerant to the first flow of air (5/6), and the second heat exchanger (11) configured as the evaporator to receive the second flow of air (5/6) to transfer heat from the second flow of air (5/6) to the refrigerant, the system adapted to provide the first flow of air from the first heat exchanger (13) to the living space (17) to condition the air in the living space (17), and the first condenser (7) adapted to receive a flow of water (via pump 15) to transfer heat from the refrigerant to the water when the valve (10) is in the first and second positions (refer to pars. 28, 30 and 34).  
In regards to claim 16, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39, but fails to explicitly teach wherein the water circuit (14) comprises a valve for selectively bypassing the water circuit heat exchanger or the passive heat exchanger.
        Ellis further teaches wherein the water circuit (32, Figs. 1-2) comprises a valve (80) for selectively bypassing the water circuit heat exchanger (52) or the passive heat exchanger (refer to par. 22).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the water circuit to further comprises a valve for selectively bypassing the water circuit heat exchanger or the passive heat exchanger as taught by Ellis in order to maintain the target supply air temperature setting (refer to par. 27 of Ellis).
In regards to claim 18, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Roth discloses wherein the water circuit heat exchanger (16) and the evaporator (13) or first heat exchanger of the heat pump circuit (8) are arranged in the first flow of air (Ab) in series (as can be seen in Fig. 5).  
In regards to claim 19, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Roth discloses wherein the thermal collection unit (26) is a box (solar thermal heat exchanger 24 is being considered as box type) or duct.  
In regards to claim 20, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Roth discloses wherein the thermal collection unit (26) comprises any one of the following: 
i) two outlets, a first outlet for providing a flow of air to the evaporator or a first heat exchanger and a second outlet for providing a flow of air to a vent from the system, or 
ii) a fan for driving a flow of air to a vent outlet or an outlet (outlet at evaporator) to the evaporator (13) or a first heat exchanger.  
In regards to claim 22, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Roth discloses wherein the system (1) comprises modular units (such as a solar thermal module 26 and ventilation module 4).  
In regards to claim 23, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 22. Further, Roth discloses wherein the modular units (26/4) are adapted to be configured together or separately by interconnecting ducts and communication pipes (connecting pipes in the system) to provide for flexibility in installation (refer to par. 15; Figs 3-5).  
In regards to claim 24, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 22. Further, Roth discloses wherein the system (1) comprises a thermal collection unit (a solar thermal module 26), a heat exchanger unit (condensers 7, 11; evaporator 13; heat exchanger 24 and a drinking water heat exchanger 22), and a heat pump unit (a heat pump 2).  
In regards to claim 25, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 24. Further, Roth discloses wherein the thermal collection unit (26), the heat exchanger unit (7/11/13/24/22), and the heat pump unit (2) are adapted to be arranged with the thermal collection unit (26) mounted on top of the heat exchanger unit (24), and the heat pump unit (2) located in a side-by-side arrangement with the heat exchanger unit (24) to achieve a compact height configuration (as can be seen in Figs. 3-4).  
In regards to claim 26, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 24. Further, Roth discloses wherein the heat exchanger unit (7/11/13/24/22) comprises one or more of: 
i) the evaporator (13) or first heat exchanger of the heat pump circuit (2), 
ii) a fan (Figs. 12 and 28) for driving the first flow of air through the heat exchanger unit, 
iii) an inlet valve to select a flow of air to be received from two different sources, 
iv) an outlet valve to selectively deliver a flow of air from the heat exchanger unit to two different destinations, or 
v) a water circuit heat exchanger or a passive heat exchanger (16).  
In regards to claim 31, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 24. Further, Roth discloses wherein the heat pump unit (2) comprises one or more of: 
i) at least one of a compressor (9), the first condenser (7), the second condenser (11), or a second heat exchanger, 
ii) a refrigerant reversing valve (10), 
iii) a fan to provide a flow of air through the heat pump unit through the second condenser or a second heat exchanger (refer to par. 12), 
iv) a water pump (15) to pump the water through a water circuit (14) including the first condenser (7), or 
v) a valve to selectively direct the water to and from the heat pump unit to communicate with corresponding water pipes in the heat exchanger unit for communication with a passive heat exchanger.  
In regards to claim 40, Roth meets the claim limitations as disclosed above in the rejection of claim 13. Further, Roth discloses wherein a heat exchanger, configurable as the evaporator (13) and adapted to receive a flow of air from an air inlet (inlet at air flow F; Fig. 5), transfers heat from the water to the flow of air from the air inlet (inlet at air flow F), and an air outlet (outlet at evaporator 13) to provide the flow of air heated by passing through the heat exchanger to the living space (as can be seen in Fig. 5).  

Claims 3, 5-7, 12 and 42-56 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (EP 2719956, see attached translation) in view of, Ellis et al. (US 2009/0229286), further in view of Shaw (US 4,242,872). 
In regards to claim 3, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Roth discloses further comprising a thermal collection unit (a solar thermal module 26) to collect heated air from a solar thermal collection system (heat transfer medium circuit 25), but fails to explicitly teach the heated air from a solar thermal collection system being for providing the first flow of air. 
          Shaw discloses further comprising a thermal collection unit (attic A comprising solar space 301 and a window glass pane 308 is a solar heat trap which is considered as a thermal collection unit) to collect heated air (air passing through duct 330 from solar space 301) from a solar thermal collection system (308) for providing the first flow of air (air within that solar space 301 may enter duct 330 and pass through the heat exchange coil 18; Fig. 1).  
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the heated air from a solar thermal collection system to be provided the first flow of air as taught by Shaw in order to direct room heating from the solar space or cooling by outside air flow is achieved without heat pump operation, and free-wheeling to and from storage media, thus providing conservation of available energy resources (refer to abstract and col. 2, lines 39-50 of Shaw).
In regards to claim 5, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39, but fails to explicitly teach further comprising a valve for selectively providing as the first flow of air: 
i) heated air from a solar thermal collection system from a thermal collection unit, and 
ii) a flow of air from the living space such that the first flow of air recirculates through the system and the living space.  
           Shaw teaches further comprising a valve (dampers 380 or 402 is being considered as a valve) for selectively providing as the first flow of air (414): 
i) heated air (414) from a solar thermal collection system (301/308/328) from a thermal collection unit (the heated air, indicated by arrow 414, entering the inlet side of coil 18 under forced air circulation by way of energization of blower 366; col.10, lines 47-52), and ii) a flow of air (room return air 434) from the living space (316) such that the first flow of air recirculates through the system and the living space (316), (col.13, lines 15-21).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the further comprising a valve for selectively providing as the first flow of air: heated air from a solar thermal collection system from a thermal collection unit, and a flow of air from the living space such that the first flow of air recirculates through the system and the living space as taught by Shaw in order to recirculating and forcing the return air from the space 316 to be conditioned (refer to col. 14, lines 14-20 of Shaw).
In regards to claim 6, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39, but fails to explicitly teach comprising a vent path to bypass the evaporator and vent the first flow of air to an ambient environment. 
         Shaw discloses comprising a vent path (via discharge grill 346; return air flow through the return air grill 378 is discharged to the outside of the building as per arrow 444, this air passing through the communication duct 385 to the air discharge grill 346) to bypass (via bypass duct 385) the evaporator (12) and vent the first flow of air (room return air 434) to an ambient environment (discharged to the outside of the building).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the further comprising a vent path to bypass the evaporator and vent the first flow of air to an ambient environment as taught by Shaw in order to feed outside ambient air via the outside air coil to the system, and the chilled air returns to the outside environment (refer to col. 11, lines 37-43 of Shaw). 
In regards to claim 7, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39, but fails to explicitly teach comprising a fan for driving the first flow of air through the evaporator and to the living space, or through a vent path.  
         Shaw discloses comprising a fan (366) for driving the first flow of air (434) through the evaporator (12) and to the living space (16), or through a vent path (via discharge grill 346).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the further comprising a fan for driving the first flow of air through the evaporator and to the living space, or through a vent path as taught by Shaw in order to feed outside ambient air via the outside air coil  to the system, and the chilled air returns to the outside environment (refer to col. 11, lines 37-43 of Shaw). 
In regards to claim 12, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39, but fails to explicitly teach comprising a valve for selectively providing the first flow of air from the evaporator to 
i) the living space, and 
ii) a vent to ambient.  
          Shaw discloses comprising a valve (dampers 380 or 402 is being considered as a valve) for selectively providing the first flow of air (434) from the evaporator (12) to i) the living space (316), and ii) a vent to ambient (discharge grill 346; return air flow through the return air grill 378 is discharged to the outside of the building as per arrow 444, this air passing through the communication duct 385 to the air discharge grill 346).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the further comprising a valve for selectively providing the first flow of air from the evaporator to the living space, and a vent to ambient as taught by Shaw in order to recirculating and forcing the return air from the space 316 to be conditioned (refer to col. 14, lines 14-20 of Shaw).
In regards to claim 42, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 39, but fails to explicitly teach wherein the system further comprises a liquid receiver or reservoir configured to add refrigerant to the heat pump circuit or remove refrigerant from the heat pump circuit.  
          Shaw teaches wherein the system further comprises a liquid receiver (a refrigerant receiver 26) or reservoir configured to add refrigerant to the heat pump circuit or remove refrigerant from the heat pump circuit (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the system further comprises a liquid receiver or reservoir configured to add refrigerant to the heat pump circuit or remove refrigerant from the heat pump circuit as taught by Shaw in order to provide proper liquid line pressure is always maintained for the liquid feed manifold in order to feed properly the highest pressure level evaporator (refer to col. 21, lines 29-33 of Shaw).
In regards to claim 43, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw teaches wherein the liquid receiver (26) or reservoir provides for an additional source (accumulator in compressor 11) of a volume of refrigerant for addition to the heat pump circuit, and provides for storage of refrigerant removed from the heat pump circuit (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).  
In regards to claim 44, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw teaches the liquid receiver (26) or reservoir is configured to add refrigerant to the heat pump circuit when a heating demand on the system increases, is high relative to a predetermined operating condition, or is above a threshold (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).
In regards to claim 45, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw discloses wherein the liquid receiver (26) or reservoir is configured to add refrigerant to the heat pump circuit when a heat load on the system decreases, is low relative to a predetermined operating condition, or is below a threshold (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).  
In regards to claim 46, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw teaches wherein the liquid receiver (26) or reservoir is configured to remove refrigerant from the heat pump circuit when a heating demand on the system decreases, is low relative to a predetermined operating condition, or is below a threshold (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).  
In regards to claim 47, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw teaches wherein the liquid receiver (26) or reservoir is configured to remove refrigerant from the heat pump circuit when a heat load on the system increases, is high relative to a predetermined operating condition, or is above a threshold (receiver 26 to automatically rise until balance is achieved; refer to col.16, lines 57-58).  
In regards to claim 48, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw teaches wherein the liquid receiver (26) or reservoir is configured to maintain a substantially constant pressure in the heat pump circuit (receiver 26 will always operate at a pressure level sufficiently above the highest evaporating pressure such that proper liquid line pressure is always maintained for the liquid feed manifold 32; refer to col.21, lines 26-33).  
In regards to claim 49, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 48. Further, Shaw teaches wherein if the pressure in the heat pump circuit decreases optionally, due to a decrease in heat load or an increase in heat demand, the liquid receiver (26) or reservoir is configured to add refrigerant to the heat pump circuit to maintain said substantially constant pressure (receiver 26 will always operate at a pressure level sufficiently above the highest evaporating pressure such that proper liquid line pressure is always maintained for the liquid feed manifold 32; refer to col.21, lines 26-33).  
In regards to claim 50, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 48. Further, Shaw teaches wherein if the pressure in the heat pump circuit increases optionally, due to an increase in heat load or an decrease in heat demand, the liquid receiver (26) or reservoir is configured to remove refrigerant from the heat pump circuit to maintain said substantially constant pressure (receiver 26 will always operate at a pressure level sufficiently above the highest evaporating pressure such that proper liquid line pressure is always maintained for the liquid feed manifold 32; refer to col.21, lines 26-33).  
In regards to claim 51, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw teaches wherein the liquid receiver (26) or reservoir is located after the first condenser (22) and the second condenser (18), and before the evaporator (12).  
In regards to claim 52, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw teaches wherein the liquid receiver (26) or reservoir is located between a first heat exchanger (22) and a second heat exchanger (18) in the heat pump circuit.
In regards to claim 53, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw teaches wherein the liquid receiver (26) or reservoir is located before an expansion valve in the heat pump circuit (refer to col. 17 line 15-19; Fig. 8).  
In regards to claim 54, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 46. Further, Shaw teaches wherein the liquid receiver (26) or reservoir is configured to add refrigerant to the heat pump circuit when the first condenser (22) is configured to heat the water (refer to col.15, lines 1-13 and col.13, lines 36-37).  
In regards to claim 55, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 46. Further, Shaw teaches wherein the liquid receiver (26) or reservoir is configured to remove refrigerant from the heat pump circuit when the first condenser (22) is not configured to heat the water (refer to col.15, lines 1-13 and col.13, lines 36-37).  
In regards to claim 56, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 42. Further, Shaw teaches wherein the liquid receiver (26) or reservoir is located between a first heat exchanger (22) and a second heat exchanger (18) in the heat pump circuit when the valve (V8) is in both the first position (closed) and the second position (open).   

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over 
Roth (EP2719956, see attached translation) in view of Ellis et al. (US 2009/0229286)., further in view of Gurin (US 2012/0247134).   
In regards to claim 36, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 24. Further, Roth discloses comprising a controller and one or more sensors (refer to par. 12) in communication with the controller (a control device; par. 15), but fails to explicitly teach the rest of the claim.
            Gurin teaches a heat pumps that utilize at least one solar receiver (refer to Fig. 1), wherein the one or more sensors (30, 31, 32, 33) comprising any one or more of: a temperature sensor (31) downstream of the heat pump circuit (10), a first heat exchanger (70), or the evaporator to indicate a temperature of air being provided to the living space, a temperature sensor (30) upstream of the first heat exchanger (30) or a passive heat exchanger indicating a temperature of air being received from a solar thermal collection system (20), a temperature sensor (31) upstream of the first heat exchanger (70) or a passive heat exchanger indicating a temperature of air being returned from the living space or provided from ambient, one or more temperature sensors (refer to par. 49) arranged in the second flow of air, to indicate a temperature of ambient air being provided to the second condenser or a second heat exchanger, or a temperature of a flow of air being exhausted from the second condenser or the second heat exchanger (refer to par. 49), one or more temperature sensors in a water circuit to indicate a temperature of the water being provided to and from a water cylinder, or a flow rate sensor for indicating a flow rate of the water in a water circuit (refer to par. 49).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the one or more sensors comprising any one or more of: a temperature sensor downstream of the heat pump circuit, a first heat exchanger, or the evaporator to indicate a temperature of air being provided to the living space, a temperature sensor upstream of the first heat exchanger or a passive heat exchanger indicating a temperature of air being received from a solar thermal collection system, a temperature sensor upstream of the first heat exchanger or a passive heat exchanger indicating a temperature of air being returned from the living space or provided from ambient, one or more temperature sensors arranged in the second flow of air, to indicate a temperature of ambient air being provided to the second condenser or a second heat exchanger, or a temperature of a flow of air being exhausted from the second condenser or the second heat exchanger, one or more temperature sensors in a water circuit to indicate a temperature of the water being provided to and from a water cylinder, or a flow rate sensor for indicating a flow rate of the water in a water circuit as taught by Gurin in order to operate with the control system pressure and temperature control such that the working fluid transforms (refer to par. 52 of Gurin).
In regards to claim 37, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 36, but fails to explicitly teach wherein the controller receives a signal from each said temperature sensor and determines an indication of thermal energy transferred to the water by the system and provides an output indicative of said thermal energy.  
            Gurin teaches a heat pumps that utilize at least one solar receiver (refer to Fig. 1), wherein the controller (control system) receives a signal from each said temperature sensor (31/32) and determines an indication of thermal energy transferred to the water by the system and provides an output indicative of said thermal energy (refer to par. 48).  
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the controller receives a signal from each said temperature sensor and determines an indication of thermal energy transferred to the water by the system and provides an output indicative of said thermal energy as taught by Gurin in order to advantage be preprogrammed with the relationship between the energy supplied to the systems in a portion of the control period (refer to par. 6 of Gurin).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over 
Roth (EP2719956, see attached translation) in view of Ellis et al. (US 2009/0229286), further in view of Carter et al. (US 2015/0134124).   
In regards to claim 38, Roth as modified meets the claim limitations as disclosed above in the rejection of claim 36, but fails to explicitly teach wherein the controller receives as an input a cost per unit of energy for water heating and determines from thermal energy transferred to the water by the system a cost saving provided by the system, and the controller providing an output indicative of said cost saving.  
        Carter teaches a temperature management system for heating and/or cooling a room (refer to Fig. 1), wherein the controller (10) receives as an input a cost per unit of energy (refer to pars. 19 and 71) for water heating and determines from thermal energy transferred to the water by the system a cost saving provided by the system (refer to par. 71), and the controller (10) providing an output indicative of said cost saving.  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Roth such that the controller receives as an input a cost per unit of energy for water heating and determines from thermal energy transferred to the water by the system a cost saving provided by the system, and the controller providing an output indicative of said cost saving as taught by Carter in order to advantage be preprogrammed with said relationship between the energy supplied to the systems in a portion of the control period (refer to par. 6 of Carter).  
                                          Response to Arguments
        Applicant’s arguments filed on 02/09/2022 have been fully considered but are moot because the arguments do not apply to a newly cited reference, and the amended claims has been addresses with the newly cited references.
        The amended claims not taught by the previously cited reference are taught by newly cited reference of Roth (EP 2719956) and Ellis et al. (US 2009/0229286).
                                                      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763